As filed with the Securities and Exchange Commission on May 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Item 1. Schedule of Investments. JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 81.3% Aerospace & Defense - 2.6% United Technologies Corp. $ Airlines - 3.0% American Airlines Group, Inc. (a) United Continental Holdings, Inc. (a) Auto Components - 4.8% Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) Automobiles - 2.3% General Motors Co. Beverages - 1.6% PepsiCo, Inc. Building Products - 1.3% Continental Building Products, Inc. (a) Capital Markets - 11.2% The Blackstone Group L.P. Evercore Partners, Inc. Goldman Sachs Group, Inc. Lazard Ltd. Morgan Stanley Diversified Telecommunication Services - 2.6% Verizon Communications, Inc. Electrical Equipment - 7.1% ABB Ltd. - ADR Emerson Electric Co. Rockwell Automation, Inc. Energy Equipment & Services - 0.9% Tidewater Inc. Food Products - 4.2% General Mills, Inc. Kraft Foods Group, Inc. Health Care Providers & Services - 7.2% HCA Holdings, Inc. (a) Tenet Healthcare Corp. (a) Universal Health Services, Inc. Household Products - 4.7% Colgate-Palmolive Co. Kimberly-Clark Corp. Internet Software & Services - 1.7% Facebook, Inc. (a) Machinery - 4.0% Terex Corp. Xylem, Inc. Media - 4.2% Viacom, Inc. Oil, Gas & Consumable Fuels - 8.4% Cameco Corp. Carrizo Oil & Gas, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) Semiconductors & Semiconductor Equipment - 7.5% Freescale Semiconductor Ltd. (a) KLA-Tencor Corp. NXP Semiconductors N.V. (a) Xilinx, Inc. Software - 2.0% PTC, Inc. (a) TOTAL COMMON STOCKS (Cost $32,119,129) Contracts (100 shares per contract) PUT OPTIONS PURCHASED - 0.1% Index Option - 0.1% iShares Russell 2000 Index Fund Expiration: April 2014, Exercise Price: $115 TOTAL PUT OPTIONS PURCHASED (Cost $146,318) Shares SHORT-TERM INVESTMENTS - 17.7% Money Market Fund: 17.7% Invesco Short-Term Treasury Portfolio - Institutional Class, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $8,548,268) TOTAL INVESTMENTS IN SECURITIES - 99.1% (Cost $40,813,715) Other Assets in Excess of Liabilities - 0.9% TOTAL NET ASSETS - 100.0% $ ADR American Depositary Receipt (a) Non-income producing security. (b) Seven-day yield as of March 31, 2014. The Global Industry Classification Standard ("GICS®") was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor's Financial Services, LLC ("S&P"). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Jordan Opportunity Fund Summary of Fair Value Exposure at March 31, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2014. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
